Citation Nr: 0017925	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of jaw 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The claim for service connection for residuals of jaw injury 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of jaw injury 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

At his May 1999 personal hearing, the veteran testified that 
he was hit in the face with a machine-gun while training at 
the firing range at Jefferson Barracks in St. Louis, 
Missouri.  The veteran testified that he had some treatment 
on his jaw at Trueck's Field in Madison, Wisconsin, including 
massaging of the jaw and medication.  The veteran stated that 
he received the majority of his medical treatment for his jaw 
injury residuals at Chanute Field in Illinois.  The veteran 
also reported that he had had intermittent jaw problems since 
incurring the injury.  The veteran testified that he first 
received medical treatment from his private physician 
approximately 5-6 years after his separation from service.

Some of the veteran's service medical records were apparently 
destroyed by fire at the National Personnel Records Center.  
The available service medical records show the veteran 
underwent a physical examination in order to determine 
fitness for flying in December 1943.  He was deemed 
physically qualified for duties with a combat crew, but 
dental treatment was recommended.  Dental records dated in 
1944 show that the veteran did have some missing upper and 
lower teeth; however, the dental examiner made no mention of 
dental or jaw trauma.  The June 1945 report of physical 
examination for discharge shows that the veteran's jaw was 
found to be normal.  

The post-service medical evidence of record is negative for 
evidence of a jaw disorder.  In addition, status post 
mandible fracture was diagnosed by history only on a VA 
general medical examination in September 1998, and an X-ray 
study in connection with that examination disclosed that the 
veteran's mandible was normal.

In view of the unavailability of some of the veteran's 
service medical records, the Board will assume for the 
purpose of this decision that the veteran did sustain jaw 
trauma in service, as alleged.  However, the veteran's jaw 
was found to be normal on examination for discharge, and 
there is no post-service medical evidence of any jaw 
disorder.  Although the record does contain the veteran's 
statements expressing his belief that he has a current jaw 
disability as a result of service trauma, as a lay person, he 
is not qualified to render a medical diagnosis or an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Since there is no competent 
evidence of current jaw disability, the Board must conclude 
that the veteran's claim is not well grounded.


ORDER

Entitlement to service connection for residuals of jaw injury 
is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

